In an action to recover damages for personal injuries, etc., the defendant County of Nassau appeals from a judgment of the Supreme Court, Nassau County (Cozzens, J.), entered August 13, 2001, which, upon a jury verdict on the issue of liability finding it 70% at fault in the happening of the accident, and upon the denial of its motion pursuant to CPLR 4404 (a) to set *520aside the verdict on the issue of liability and for judgment as a matter of law, is in favor of the plaintiffs and against it in the principal sum of $75,000.
Ordered that the judgment is affirmed, with costs.
On November 28, 1994, the plaintiff Louis A. Furino lost control of a motor vehicle that he was operating on Quaker Meeting House Road in Farmingdale, and collided with another vehicle. The jury returned a verdict finding that “the studies, investigations or inquiries undertaken by [the defendant] the County of Nassau regarding Quaker Meeting House Road [were] plainly inadequate.” We find that this aspect of the verdict was supported by a valid line of reasoning and permissible inferences which could lead rational people to the conclusion reached by the jury (see Weiss v Fote, 7 NY2d 579; see also Ernest v Red Cr. Cent. School Dist., 93 NY2d 664; Friedman v State of New York, 67 NY2d 271; Zawacki v County of Nassau, 299 AD2d 542 [decided herewith]).
The appellant’s remaining contentions are without merit. Prudenti, P.J., Altman, Friedmann and Rivera, JJ., concur.